Citation Nr: 0403629	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a stomach 
disorder, claimed as irritable bowel syndrome.  

2.  Entitlement to service connection for bilateral defective 
hearing.  



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1943 to May 
1946.  

By rating action in May 1946, the RO denied, in part, service 
connection for a stomach disorder.  The veteran was notified 
of this decision and did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for a stomach 
disorder and denied service connection for bilateral 
defective hearing.  

In October 2003, a hearing was held at the RO before the 
undersigned member of the Board.  The veteran appeared with a 
service officer for the American Legion.  In a prehearing 
conference it was indicated to the undersigned that VA Form 
22-23, appointing the service organization as the 
representative, would be signed and associated with the 
claims folder immediately after the hearing.  If that form 
was signed, it was not associated with the claims folder 
prior to the file being transferred to the Board.  Therefore, 
the claim will proceed as if the veteran was not represented. 


REMAND

As an initial matter, the Board notes that there are 
deficiencies in the development of the issue on appeal that 
requires a remand to the RO for additional development.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  This 
liberalizing law is applicable to this appeal.  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations provides, in part, that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The Act also includes new notification 
provisions. 

In this case, a March 2002 letter to the veteran was 
defective.  In that letter, the veteran was informed that he 
had previously filed a claim for service connection for a 
hearing loss.  This is not correct.  Furthermore, while the 
letter provided some guidance regarding the evidence the 
veteran should submit in support of his claim for service 
connection, it did not inform him of what constituted new and 
material evidence to reopen his claim for service connection 
for a stomach disorder.  

The August 2002 statement of the case was likewise defective, 
as it did not provide the veteran with the appropriate laws 
and regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Furthermore, there were no law and 
regulations addressing the requirements for submitting new 
and material evidence.  Therefore, additional action must be 
undertaken by the RO prior to appellate review of this claim.  

The veteran testified at a personal hearing before the 
undersigned member of the Board that he was treated for 
hearing problems due to acoustic trauma on one occasion while 
serving in a combat area during World War II.  He also had 
recurring stomach problems, but said he did not seek medical 
attention during service.  Since then, he has had chronic 
problems with his hearing and his stomach and was treated by 
a number of private doctors since his discharge from service.  
Although most of the private doctors are deceased and their 
records are unavailable, he testified that one doctor's son 
took over his practice and may have some treatment records.  
He also testified that he has been receiving Social Security 
disability since 1979.  

Because the veteran's service medical records are unavailable 
for review due to fire related loss, there is a heightened 
duty of the Board to assist the veteran in developing the 
claim and to explain its decision.  The caselaw does not, 
however, lower the legal standard for proving a claim for 
service connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the evidence shows that the veteran was an 
amphibious tank crew member and served in combat during World 
War II where it may be presumed that he was exposed to 
acoustic trauma.  He also testified that he worked in a 
manufacturing plant for over thirty years and was also 
exposed to acoustic trauma.  He was examined by VA for his 
hearing loss in May 2002.  However, the examiner indicated 
that he could not render an opinion as to whether the 
veteran's hearing loss was related to military service 
because the claims file was not available for review.  
Therefore, another VA audiological examination should be 
conducted so that the audiologist can review the entire 
record and offer an opinion as to the etiology of the 
veteran's hearing loss.  

As to the stomach disorder, the Board notes that the 
underlying nature of the this claim is the same disability 
that was denied by the RO in May 1946.  That is, he contends, 
then and now, that his current stomach problems now claimed 
as irritable bowel syndrome, began in service.  Previously, 
the RO determined that the evidence did not show the presence 
of stomach disorder.  The claim was denied and the veteran 
did not appeal within the prescribed period following 
notification of the decision.  38 C.F.R. § 20.302 (2003).  
Accordingly, the May 1946 rating action is final and the 
claim can be reopened only upon submission of new and 
material evidence.  Therefore, the veteran should be asked to 
provide evidence showing that he has a chronic stomach 
disorder at present that is related to military service.  If 
he provides such evidence, he should be scheduled for an 
examination to determine the nature and, if possible, 
etiology of any identified stomach disorder.  

Concerning the veteran's Social Security disability 
compensation, the Board notes that neither the Social 
Security decision awarding benefits or the medical records 
used in reaching that determination are not of record.  
"Part of the Secretary's obligation is to review a complete 
record.  VA is required to obtain evidence, including 
decisions by administrative law judges from the SSA, and to 
give that evidence appropriate consideration and weight."  
Baker v. West, 11 Vet. App. 163 (1998).  Therefore, these 
records should be obtained and associated with the claim 
folder.  Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  The veteran should also be 
informed of the evidence required for 
reopening new and material evidence 
claims.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should clarify whether the 
veteran is to be represented by a 
veteran's service organization.  If the 
veteran is to have representation, the 
appropriate VA Form 22-23 should be 
signed and associated with the claims 
folder.

3.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for his hearing loss and any stomach 
problems since his discharge from 
service.  As to his stomach disorder, he 
should be advised of the types of 
information that constitute new and 
material evidence and encouraged to 
submit any such information.  After 
securing the necessary release, the RO 
should attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  

5.  The veteran should be afforded a VA 
audiological evaluation to determine the 
nature and etiology of his current 
hearing loss.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
The audiologist should provide an opinion 
as to whether it is at least as likely as 
not that any existing hearing loss was 
caused by acoustic trauma in service.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the examiner is unable to render a 
determination as to the etiology, she/he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

6.  If, and only if, new and material 
evidence is received, the veteran should 
be afforded a VA gastrointestinal 
examination to determine the nature and 
etiology of his gastrointestinal 
complaints.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
If a chronic gastrointestinal disorder is 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disorder had 
its onset in military service.  The 
clinical findings and reasons that form 
the basis of the opinion should be 
clearly set forth in the report.  The 
findings should be type or otherwise 
recorded in a legible manner for review 
purposes.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiners have responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

9.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  The SSOC should contain 
the appropriate law and regulations 
addressing new and material evidence.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


